DETAILED ACTION

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02-28-2022 have been fully considered but they are not persuasive.

A.  Applicant's argument with respect to claims 1-20, regarding determining, based on resources available at the network site, whether the Hyper Converged Application can be shared with one or more network devices connected to the SDWAN is not persuasive.  Lochhead teaches determining, based on resources available at the network site, whether the Hyper Converged Application can be shared with one or more network devices connected to the SDWAN, (i.e., section 0065 teaches connecting to the SD-WAN in order to provide applications required; this teaches that the applications are connected to the SDWAN as defined in the specification and well known in the are an SDWAN is a software defined wide area network which allows for a de-coupling of the data plane forwarding and control plane and allows network operators to centralize the intelligence of the network and provide for more network automation, operation simplification and centralized provisioning monitoring and troubleshooting (section 0002 of specification) clearly as applicant explains in the specification and as is well known in the art that SDWAN is used for these purposes.  section 0038 teaches allocating resources based on availability to a particular customer application based on a request or selection, this section explains that the allocating is based on availability or resources and a determination is made; more broadly this specification is referring to a SDWAN network and it’s resources or racks.  This section teaches that if there are available resources they will be provisioned and inversely if there are none available then it will not support the applications; for further clarity section 0039 teaches that security is updated to allow access which teaches allowing sharing).  Thus Lochhead in view of Nirwal still meet the scope of the limitations as currently claimed.

B.  Applicant's argument with respect to claims 1-20, regarding wherein the advertisement comprises a transport locator that provides one or more transport location mappings associated with at least one of the hyper converged application and the associated layer 7 application route is not persuasive.  Nirwal teaches section 0066 teaches advertising capabilities including logical resources that are available and is configured to identify those resources or have an identifier or locator; for further clarity section 0068 teaches storing in a directory to track identities and availabilities of logical resources section 0064 teaches maintaining mappings of logical resources ( e.g., virtual resources) this clearly teaches layer 7 application routes since virtualization is a layer 7 application layer process as referenced in Nirwal; section 0055 teaches virtualization layer which is a layer 7 application layer).  Thus Lochhead in view of Nirwal still meet the scope of the limitations as currently claimed.

C. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is provided by the reference itself “in order to virtualize the physical resources into virtual resources, and provisioning the virtual resources for use across cloud computing services and applications(section 0015)”.  Clearly one of ordinary skill in the are would see that these applications both deal with virtualized resource management and therefore are in the same field of endeavor.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lochhead et al. (US 20200396127 A1) in view of Nirwal (US 20180145955 A1).

With respect to claim 1, Lochhead teaches receiving an indication associated with a application at a Hyper Converged Infrastructure (HCI) management platform, (i.e., section 0008 teaches receiving indications section 0009 teaches using HCI). Lochhead teaches the HCI management platform deployed at a network site connected to a Software Defined Wide Area Network (SDWAN) through one or more edge devices, (i.e., section 0065 teaches HCI connecting to SDWAN to a remote branch which teaches edge devices). Lochhead teaches the indication being based on an availability of the Hyper Converged Application at the network site, (i.e., section 0038 teaches maintaining a database of available racks). Lochhead teaches determining, based on resources available at the network site, whether the Hyper Converged Application can be shared with one or more network devices connected to the SDWAN, (i.e., section 0065 teaches connecting to the SD-WAN in order to provide applications required; this teaches that the applications are connected to the SDWAN and section 0038 teaches allocating resources based on availability to a particular customer application based on a request or selection; for further clarity section 0039 teaches that security is updated to allow access which teaches allowing sharing). Lochhead teaches an associated layer 7 application route transmitted via a SDWAN control plane, (i.e., section 0065 teaches sdwan used for applications or layer 7). Lochhead discloses the claimed subject matter as discussed above except Hyper Converged Application; advertising the Hyper Converged Application as being available for sharing with the one or more network devices based on coordinating with a controller of the SDWAN if it is determined that the Hyper Converged Application can be shared with the one or more network devices; wherein the advertisement comprises a transport locator that provides one or more transport location mappings associated with at least one of the hyper converged application and the associated layer 7 application route.  However, Nirwal teaches Hyper Converged Application, (i.e., section 0024 teaches a Hyper converged application). Nirwal teaches based on determination that the Hyper Converged Application can be shared with the one or more network devices coordinating with a controller of the SDWAN, an advertisement of the Hyper converged application, the advertising indicating that the Hyper Converged Application is available for sharing with the one or more network devices, (i.e., section 0066 teaches advertising capabilities). Nirwal teaches wherein the advertisement comprises a transport locator that provides one or more transport location mappings associated with at least one of the hyper converged application and the associated layer 7 application route, (i.e., section 0066 teaches advertising capabilities including logical resources that are available and is configured to identify those resources or have an identifier or locator; for further clarity section 0068 teaches storing in a directory to track identities and availabilities of logical resources section 0064 teaches maintaining mappings) in order to virtualize the physical resources into virtual resources, and provisioning the virtual resources for use across cloud computing services and applications(section 0015).  Therefore, based on Lochhead in view of Nirwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nirwal to the system of Lochhead in order to virtualize the physical resources into virtual resources, and provisioning the virtual resources for use across cloud computing services and applications. 

With respect to claim 2, Lochhead teaches wherein the HCI management platform comprises a cloud based management platform for one or more of automated generation of switch configuration of resources at the network site, automated deployment of Virtual Network Functions (VNFs), or generation of status and telemetry pertaining to the SDWAN to be provided over one or more user interfaces, (i.e., section 0032 teaches cloud based management; section 0009 teaches switch configurations).

With respect to claim 3, Lochhead teaches wherein the Hyper Converged Application comprises one or more Layer 7 applications sharable over the associated layer 7 application route with the one or more network devices, (i.e., section 0065 teaches sdwan used for applications ).

With respect to claim 4, Nirwal further teaches wherein determining whether the Hyper Converged Application can be shared with one or more network devices comprises comparing resources available at two or more network sites hosting instances of the Hyper Converged Application, (i.e., section 0067 teaches determining between two choices). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lochhead et al. (US 20200396127 A1) in view of Nirwal (US 20180145955 A1) in view of MeLampy et al. (US 20170250906 A1).

With respect to claim 5, Lochhead and Nirwal disclose the claimed subject matter as discussed above except wherein the indication comprises a Resource Availability Indicator (RAI) advertised by a Hyper Converged Application controller of the network site based on the Hyper Converged Application being instantiated at the network site, the RAI configured to identify the Hyper Converged Application and indicate whether the Hyper Converged Application is available and sharable with the one or more network devices connected to the SDWAN.  However, MeLampy teaches wherein the indication comprises a Resource Availability Indicator (RAI) advertised by a Hyper Converged Application controller of the network site based on the Hyper Converged Application being instantiated at the network site, the RAI configured to identify the Hyper Converged Application and indicate whether the Hyper Converged Application is available and sharable with the one or more network devices connected to the SDWAN, (i.e., section 0143 teaches indication that can be used to prioritize available pathways) in order to provide an advanced routing system(abstract).  Therefore, based on Lochhead in view of Nirwal in view of MeLampy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MeLampy to the system of Lochhead and Nirwal in order to virtualize the physical resources into virtual resources, and provisioning the virtual resources for use across cloud computing services and applications. 

With respect to claim 6, Nirwal teaches receiving one or more parameters related to the Hyper Converged Application from the Hyper Converged Application controller, the one or more parameters comprising one or more of an expected delay, latency, or Quality of Service (QoS) settings related to the Hyper Converged Application, (i.e., section 0111 teaches latency test). Therefore, the limitations of claim 6 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 7, Nirwal teaches communicating a request for policy settings for the Hyper Converged Application, the one or more parameters, and one or more recommendations for policy settings for the Hyper Converged Application to the controller of the SDWAN, (i.e., section 0051 teaches policy; section 0069 teaches parameters). Nirwal teaches receiving policy settings in response to the request, based on the request being accepted by the controller of the SDWAN, and providing the policy settings to the Hyper Converged Application controller for the policy settings to be applied to the Hyper Converged Application, (i.e., section 0069 teaches parameters). Therefore, the limitations of claim 7 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.  Therefore, the limitations of claim 7 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 8, Lochhead and Nirwal disclose the claimed subject matter as discussed above except wherein the associated layer 7 application route maps the Hyper Converged Application to at least one of a control route and a network path.  However, MeLampy teaches wherein the associated layer 7 application route maps the Hyper Converged Application to at least one of a control route and a network path, (i.e., section 0143 teaches network pathways; section 0150 teaches mappings with pathways) in order to provide an advanced routing system(abstract).  Therefore, based on Lochhead in view of Nirwal in view of MeLampy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MeLampy to the system of Lochhead and Nirwal in order to virtualize the physical resources into virtual resources, and provisioning the virtual resources for use across cloud computing services and applications.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447